DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Priya Subramony on 09/08/2022.
The application has been amended as follows:
In claim 16, line 7, delete the word “and”.
In claim 16, line 9, delete the comma and replace it with - - ; and a second beam splitter configured to split the reflected first beam into two reflected beams that provide different degrees of off-axis illumination of the surface, - -.

Allowable Subject Matter
Claims 1-10, 12-16, 22-25 and 127 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shortt et al. (US Pub. No. 2007/0081151 A1) discloses (see annotated Figure 2 filed in the previous Office Action) an illumination system (Figure 2), comprising: a surface (Figure 2, element 26) configured to have an imaging target (Figure 2, element 10) placed thereon; a light source (Figure 2, element 12) configured to emit a beam of light (Figure 2, element A); a beam splitter (Figure 2, element 32) configured to split the beam of light (Figure 2, element A) directly emitted from the light source (Figure 2, element 12) into a first beam (Figure 2, element C) and a second beam (Figure 2, element B); a first mirror (Figure 2, element 38) configured to reflect the first beam (Figure 2, element C) to provide a reflected first beam (Figure 2, element E) that illuminates the surface (Figure 2, element 26); and a second mirror (Figure 2, element 34) configured to reflect the second beam (Figure 2, element B) to provide a reflected second beam (Figure 2, element D) that illuminates the surface (Figure 2, element 26).  However, Shortt et al. and the prior art of record neither show nor suggests an illumination system comprising a second beam splitter configured to split the reflected first beam into two reflected beams that provide different degrees of off-axis illumination of the surface.
Regarding claim 16, Shortt et al. (US Pub. No. 2007/0081151 A1) discloses (see annotated Figure 2) an illumination system (Figure 2), comprising: a surface (Figure 2, element 26) configured to have an imaging target (Figure 2, element 10) placed thereon; a light source (Figure 2, element 12) configured to emit a beam of light (Figure 2, element A); a beam splitter (Figure 2, element 32) configured to split the beam of light (Figure 2, element A) directly emitted from the light source (Figure 2, element 12) into a first beam (Figure 2, element C) and a second beam (Figure 2, element B); a first mirror (Figure 2, element 38) configured to reflect the first beam (Figure 2, element C) to provide a reflected first beam (Figure 2, element E) that illuminates the surface (Figure 2, element 26); and a second mirror (Figure 2, element 34) configured to reflect the second beam (Figure 2, element B) to provide a reflected second beam (Figure 2, element D) that illuminates the surface (Figure 2, element 26), wherein the first beam (Figure 2, element C), the second beam (Figure 2, element B), the first reflected beam (Figure 2, element E), and the second reflected beam (Figure 2, element D), are positioned on the same side as the surface (Figure 2, element 26) relative to the first mirror (Figure 2, element 38) and the second mirror (Figure 2, element 34).  Also, Shmarev et al. (US Pub. No. 2018/0067057 A1) discloses an illumination system (Figure 1, element IL) wherein the beam of light (i.e. radiation beam) has a beam of light optical power (i.e. intensity of the light), the first beam (Figure 6, element 631) has a first beam optical power (i.e. light intensity of element 631) and the second beam (Figure 6, element 633) has a second beam optical power (i.e. light intensity of element 633), and wherein the first beam optical power (i.e. light intensity of element 631) and the second beam optical power (i.e. light intensity of element 633) are each at least 40% of the beam of the light optical power (i.e. substantially equal intensities; page 7, paragraph 0076, lines 12-14).  However, Shortt et al., Shmarev et al., and the prior art of record neither shows nor suggests an illumination system comprising a second beam splitter configured to split the reflected first beam into two reflected beams that provide different degrees of off-axis illumination of the surface.
Regarding claim 22, Shortt et al. (US Pub. No. 2007/0081151 A1) discloses (see annotated Figure 2 filed in the previous Office Action) an illumination method comprising: a surface (Figure 2, element 26) configured to have an imaging target (Figure 2, element 10) placed thereon; a light source (Figure 2, element 12) configured to emit a beam of light (Figure 2, element A); a beam splitter (Figure 2, element 32) configured to split the beam of light (Figure 2, element A) directly emitted from the light source (Figure 2, element 12) into a first beam (Figure 2, element C) and a second beam (Figure 2, element B); a first mirror (Figure 2, element 38) configured to reflect the first beam (Figure 2, element C) to provide a reflected first beam (Figure 2, element E) that illuminates the surface (Figure 2, element 26); and a second mirror (Figure 2, element 34) configured to reflect the second beam (Figure 2, element B) to provide a reflected second beam (Figure 2, element D) that illuminates the surface (Figure 2, element 26).  However, Shortt et al. and the prior art of record neither show nor suggests an illumination method comprising splitting the reflected first beam into two reflected beams that provide different degrees of off-axis illumination of the surface.
Regarding claim 127, Uno et al. (US Pub. No. 2006/0114792 A1) discloses an illumination system (Figure 2, element 6), comprising: a surface (Figure 2, element 2) configured to have an imaging target (Figure 2, element 203) placed thereon; a light source (Figure 2, element 601) configured to emit a beam of light.  However, Uno et al. and the prior art of record neither shows nor suggests an illumination system comprising a second beam splitter configured to split the reflected first beam into two reflected beams that provide different degrees of off-axis illumination of the surface; and a third beam splitter configured to split the reflected second beam into two reflected beams that provide different degrees of off-axis illumination of the surface.
Regarding claims 2-10, 12-15 and 23-25, the claims are allowable based on their dependence from allowable claims 1, 16 and 22 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/08/2022